Title: From Thomas Jefferson to George Jefferson, 7 February 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Feb. 7. 1804
               
               Doctr. Wardlaw has requested me to remit you a sum of 72. D 87½ c to be subject to his orders. I therefore now inclose you seventy five dollars to cover his draught. not having heard anything of my tobo. yet from mr Griffin, my manager at Poplar forest, I write to him again this day to hasten it down, tho’ I am not without hope it is with you or on it’s way. I shall have occasion for it’s proceeds by the last of next month or beginning of the following. Accept my affectionate salutations.
               
                  Th: Jefferson
               
               
                  by another lre of same date
                  desired 400. b. coal
               
            